               Case 3:20-cr-00032-JD Document 23
                                              22 Filed 08/21/20
                                                       08/17/20 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA CHUANG
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Angela_chuang@fd.org
 7

 8   Counsel for Defendant WENGERD
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                    SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                         Case No.: CR 20–032 JD
15                      Plaintiff,                        STIPULATION AND [PROPOSED]
                                                          ORDER TO CONTINUE
16              v.
17      ANTHONY JOHN WENGERD,
18                      Defendant.
19

20

21           The above titled matter is currently scheduled for combined change of plea and

22   sentencing on October 7, 2020. Undersigned defense counsel is no longer available to appear

23   on that date. To provide for continuity of counsel, the parties hereby stipulate that the presently

24   scheduled hearing shall be vacated and that the matter shall be set for change of plea and

25   sentencing on October 14, 2020 at 11:00 AM.

26           The parties further stipulate that time should be excluded from computation under the

27   Speedy Trial Act until the next court date. The parties agree that a failure to grant the requested

28   continuance would unreasonably deny the defendant continuity of counsel. See 18 U.S.C. §

     [PROPOSED] STIPULATED ORDER
     WENGERD, CR 20–032 JD
               Case 3:20-cr-00032-JD Document 23
                                              22 Filed 08/21/20
                                                       08/17/20 Page 2 of 2



 1   3161(h)(7)(B)(iv). The parties further agree that the ends of justice served by ordering this
 2   continuance outweigh the best interest of the public and this defendant’s right to a speedy trial,
 3   and merits this exclusion of time. See 18 U.S.C. § 3161(h)(7)(A).
 4
               IT IS SO STIPULATED.
 5

 6                    August 17, 2020                    DAVID L. ANDERSON
                      Dated                              United States Attorney
 7                                                       Northern District of California
 8                                                                 /S
 9                                                       ELISE LAPUNZINA
                                                         Assistant United States Attorney
10

11
                      August 17, 2020                    STEVEN G. KALAR
12
                      Dated                              Federal Public Defender
13                                                       Northern District of California

14                                                                 /S
                                                         ANGELA CHUANG
15                                                       Assistant Federal Public Defender
16
                                         ORDER
17
             For the reasons stated above, the Court VACATES all appearances and CONTINUES
18
     this case to October 14, 2020 at 11:00 AM for change of plea and sentencing.
19

20           The Court also finds that exclusion from the time limits applicable under 18 U.S.C. §

21   3161 of the period from October 7, 2020, through October 14, 2020, is warranted and that the

22   ends of justice served by the continuance outweigh the best interests of the public and the

23   defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

24   IT IS SO ORDERED.
25

26                                                             _____________________________
     DATED: August 21, 2020
                                                               HONORABLE JAMES DONATO
27                                                             United States District Judge
28

     [PROPOSED] STIPULATED ORDER
     WENGERD, CR 20–032 JD
                                                     2
